DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting pin comprising a fluid chamber, and/or the eccentric comprising a fluid chamber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 19 recite “the connecting rod or the connecting pin comprises a fluid chamber”, and “the eccentric comprises or delimits a fluid chamber”. While the drawings and specifications provide a support for the connecting rod comprising a fluid chamber, and the eccentric delimiting a fluid chamber, there is not support in the specifications and the drawings for the connecting pin comprising a fluid chamber, and/or the eccentric comprising a fluid chamber. As best seen in Fig. 2 and Fig. 3, the fluid chamber is provided inside the connecting rod, and surrounding the connecting pin and the eccentric. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 11 and 19  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


For examination purposes, the limitations that don’t have a support will not be considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreuter (DE 102005019809 A1).
Regarding claim 1, Kreuter discloses a connecting rod (10) with a device for changing a compression ratio of an internal combustion engine (Fig. 1 and Fig. 2), the connecting rod comprising: a connecting rod head (shown in Fig. 1 and Fig. 2), and a connecting rod pin (18) supported by an eccentric (14) of the connecting rod at a variable distance from the connecting rod head (abstract), and an interlock (34), wherein at least one of: the connecting rod head 
Regarding claim 2, Kreuter discloses the connecting rod according to claim 1, wherein the hydraulic circuit comprises a switching valve (70, [0025]) configured as a directional control valve with switching positions and ports.
Regarding claim 3, Kreuter discloses the connecting rod according to claim 1, wherein the hydraulic circuit comprises a hydraulic backstop (sleeve 52, [0025]).
Regarding claim 6, Kreuter discloses the connecting rod according to claim 1, wherein the connecting rod comprises a hydraulic switchover module (70) and wherein the hydraulic switchover module comprises a cartridge (70. Fig. 2) and a section of the hydraulic circuit with a switching valve and a hydraulic backstop (sleeve 52, [0028]).

Regarding claim 8, Kreuter discloses the connecting rod according to claim 1, wherein the inter-lock comprises a locking pin which is designed to engage in a receptacle [0027].
Regarding claim 9, Kreuter discloses the connecting rod according to claim 2, wherein the switching valve is actuated mechanically, hydraulically or electromagnetically [0025].
Regarding claim 10, Kreuter discloses the connecting rod according to claim 1, wherein the first sub-circuit comprises a pressure relief line (36) with a hydraulic resistance (44).

Regarding claim 11, Kreuter discloses a connecting rod (10) with a device for changing a compression ratio of an internal combustion engine (Fig. 1 and Fig. 2), the connecting rod comprising: a connecting rod head (shown in Fig. 1 and Fig. 2), and a connecting rod pin (18) supported by an eccentric (14) of the connecting rod at a variable distance from the connecting rod head (abstract), and an interlock (34), wherein at least one of: the connecting rod head comprises a fluid chamber (Fig. 1 and Fig. 2 show a chamber surrounding the eccentric, [0030]) and the eccentric has a projection (32) extending into the fluid chamber such that a fluid pressure in the fluid chamber exerts a force on the projection to change a position of the eccentric (Claim 1); and the eccentric delimits a fluid chamber and the connecting rod head or the eccentric has a projection extending into the fluid chamber such that a fluid pressure in the fluid chamber exerts a force on the projection to change a position of the eccentric (as seen in Fig. 2); wherein in a locking position, the interlock inhibits rotation of the eccentric relative to the connecting rod head, the interlock is configured to be releasable (via unlocking device, 34), and the connecting 
Regarding claim 12, Kreuter discloses the connecting rod according to claim 11, wherein the hydraulic circuit comprises a hydraulic backstop (52).
Regarding claim 15, Kreuter discloses the connecting rod according to claim 11, wherein the connecting rod comprises a hydraulic switchover module (70) and wherein the hydraulic switchover module comprises a cartridge and a section of the hydraulic circuit with a switching valve and a hydraulic backstop (sleeve 52, [0028]).
Regarding claim 16, Kreuter discloses the connecting rod according to claim 15, wherein the hydraulic switchover module is arranged in a large connecting rod eye or a shaft of the connecting rod (Fig. 1 and Fig. 2).
Regarding claim 17, Kreuter discloses the connecting rod according to claim 1, wherein the inter-lock comprises a locking pin which is designed to engage in a receptacle [0027].
Regarding claim 18, Kreuter discloses the connecting rod according to claim 1, wherein the switching valve is actuated mechanically, hydraulically or electromagnetically [0025].

Regarding claim 19, Kreuter discloses a connecting rod (10) with a device for changing a compression ratio of an internal combustion engine (Fig. 1 and Fig. 2), the connecting rod comprising: a connecting rod head (shown in Fig. 1 and Fig. 2), and a connecting rod pin (18) 
Regarding claim 18, Kreuter discloses the connecting rod according to claim 19 further comprising a hydraulic switchover module (70) with a cartridge and a section of the hydraulic circuit with the switching valve and the hydraulic backstop (52, [0028]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter (DE 102005019809 A1), in view of Choi (US 2020/0116080 A1).
Kreuter is silent to the connecting rod according to claim 1, wherein the first sub-circuit comprises a purge line for purging the fluid chamber. Choi discloses a hydraulically operated switching valve (26) that is in fluid communication with the sub-circuit (25) comprises a purge line (12c) for purging the fluid chamber [0043]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the purge line on Choi in the connecting rod of Kreuter, in order to remove the access hydraulic fluid.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kreuter (DE 102005019809 A1), in view of Choi (US 2020/0116080 A1), and in further view of Popp et al. (DE 102017102156 B4), hereafter Popp.
Regarding claims 5 and 14, Kreuter as modified with Choi doesn’t disclose a purge line comprises a hydraulic resistor. Popp discloses purge line (78, 79) comprises resistors (81 and 82). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the resistors of Popp in the purge line of Choi as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (CN 109578138 A) disclose a connecting rod with a variable compression ratio.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747